Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “the first driveline” on line 4   lacks clear antecedent basis. It is unclear how the qubit control signal can be “splitted” and the frequency can be ‘adjusted” since no splitting means and “adjusting” means are recited in this claim;   how adjusting the frequency of qubit can “compensate” the amplitude of the control signal since the amplitude of the control signal is not related to the frequency of the qubit,  and how the recitation “compensating . . . qubit” on lines 8-9  is read on the preferred embodiment. Insofar as understood, no such limitation is seen on the drawings. The same is true for claim 12.
In claims 2 and 13, the recitation “the control line” lacks clear antecedent basis, It is unclear how the line can be “configured” to drive the gate,  where the gate comes from and how it relates to the resonator.
In claims 3 and 14, it is unclear what the “fidelity of the gate” is,  how it can be “maximized” and how the gate can be “calibrated” since no calibrating means is recited in this claim.
In claim 4, it is unclear how the qubits can “modify” the frequency difference.
In claim 5, the recitation “a frequency difference” on line 2 is confusing because it is unclear if this is additional “difference” or a further recitation of the previously claimed “frequency difference” on line 2 of claim 4.
In claim 6, the recitation “a frequency” on line 2 is confusing because it is unclear if this is additional “frequency” or a further recitation of the previously claimed “frequency” on line 9 of claim 1.
In claim 10, it is unclear what is meant by “performing . . . parity” on lines 1-2, i.e., what the architecture and parity are and how the recitation “performing . . . parity” on lines 1-2 is read on the preferred embodiment or seen on the drawings.
In claim 20, it is unclear how the resonator can be “detuned” on line 7 since no detuning means is recited in this claim. The recitation of the limitation :“a drive . . . qubit” on lines 8-10 is unclear and confusing, as such indefinite. For example, what the “gate rates” and “drive frequency”  are and how the control signal is related to the resonator and how this limitation is read on the preferred embodiment or seen on the drawing. 
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-20 are rejected under 35 USC 102 (a((2) as being anticipated by HANHEE PAIK ET AL: "Experimental demonstration of a resonator- induced phase gate in a multi-qubit circuit QED system", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 2 June 2016 (2016-06-02), cited on IDS filed on 12/18/2021.
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claim  12 , Hanhee et al  discloses the circuit as shown on Figures  comprising:
 -a first qubit (Figure 1: "4-qubit 3D eQED system", qubit 4 is the first qubit); 
-a second tunable (page 1, left column, third paragraph: "couple qubits even if they are afar detuned from each other", in further view of page 1, right column, first paragraph: "frequency flexibility [...] qubit-qubit detunings up to 1.8GHz", together teaching a variable detuning of qubits up to 1.8 GHz, that is the tunability of the qubits; also, Figure 2(a-d), the detuning is variable along the vertical axis) qubit coupled to the first qubit via a first resonator (Figure 1: "4-qubit 3D eQED system", qubit 1 is the second qubit; the coupling cavities are the coupling resonators); a third qubit (Figure 1: "4-qubit 3D eQED system", qubit 3 is the third qubit); a fourth tunable (page 1, left column, third paragraph: "couple qubits even if they are afar detuned from each other", in further view of page 1, right column, first paragraph: "frequency flexibility [...] qubit-qubit detunings up to 1.8GHz", together teaching a variable detuning of qubits up to 1.8 GHz, that is the tunability of the qubits also, Figure 2(a-d), the detuning is variable along the vertical axis) qubit coupled to the third qubit via a second resonator (Figure 1: "4-qubit 3D CQED system", qubit 2 is the fourth qubit; the coupling cavities are the coupling resonators); and a fixed driveline (Figure 1, item "BUS" is the fixed driveline) coupled to the first resonator and the second resonator (Figure 1, the fixed driveline is coupled to the cavities coupling the pairs of qubits 1,4 and 2,3), wherein the second tunable qubit is configured to be adjusted to compensate for a variation in amplitude of a qubit control signal of the fixed driveline (page 1, left column, third paragraph: "couple qubits even if they are afar detuned from each other [...] depending only on drive amplitude and detuning"; page 1, right column, first paragraph: "confirm the predicted dependence of the acquired phases on drive amplitude and detuning"; and the adjustment process compensating between the variation in amplitude and the frequency detuning in Figure 2: "theoretical drive amplitude is fine-tuned [...] performed as a function of the drive detuning"). 
Regarding to claim 20, inherently, the first resonator is detuned from the second resonator, and a drive frequency of a qubit control signal is at a frequency where a gate rate for the first qubit and the second tunable qubit is the same as a gate rate for the third qubit and the tunable fourth qubit, see Table II: "detuning between the bus cavity and the RIP gate drive" teaches detuning between resonators; page 10, third paragraph: "by choosing large detunings [...] and compensating for this choice with high driving power, one can definitively suppress the dephasing relative to the gate rate”).
Regarding to claim 1,  defines features corresponding to those of claim 12, up to the following additional features: the method is of multiplexing control lines of a qubit array. For the features corresponding to those of claim 12, a similar reasoning applies, mutatis mutandis. Although the additional features are not clear (see point 1 herein), they appear to be known from D1 (Figure 1: the control lines are multiplexed for a qubit array comprising four qubits). 
Regarding to claims 2 and 13,  wherein the control line being configured to drive a resonator induced phase, RIP, gate, the first resonator being a RIP resonator, and the second resonator being a RIP resonator, see (Figure 7: "superconducting 4-qubit 3D CQED system", in further view of page 1, right column, first paragraph: "experimentally demonstrate the RIP gate in two CQED devices", each of which is composed of four three-dimensional  transmon superconducting qubits [...] coupled to both to a central bus cavity and individual readout cavities"); 
Regarding to claim 3, wherein providing a calibration of the RIP gate between the first qubit and the second qubit by maximizing a fidelity of the gate while varying a RIP frequency 
Regarding to claims 4 and 14, wherein the second and fourth tunable qubits being flux-tunable Ancilla qubits operative to modify a frequency difference between the corresponding RIP resonator by changing a quantum state dependent frequency shift x on the corresponding RIP resonator of the first and second RIP resonators  (page 7, left column, second paragraph: "the dynamically-tuned controlled-Z (CZ) gate [...] functions through magnetic flux-tuning [...] qubits", in further view of page 1, left column, third paragraph: "RIP gate is a CZ gate"; and Figure 1(d); also, page 3, left column, first paragraph: "assumed that each qubit has the same dispersive shift x").
Regarding to claim 5, wherein  a magnitude of the frequency shift x of the first qubit and the second tunable qubit depending on a frequency difference between the second tunable qubit and the first qubit see (Table II|, and page 3, left column, first paragraph: "assumed that each qubit has the same dispersive shift x"; also, Table II: "the detuning between control and target qubits").
Regarding to claim 6, wherein compensating for a second variation in amplitude of the qubit control signal by adjusting a frequency of the fourth tunable qubit see (page 7, left column, third paragraph: "couple qubits even if they are afar detuned from each other [...] depending only on drive amplitude and detuning"; page 1, right column, first paragraph: "confirm the predicted dependence of the acquired phases on drive amplitude and detuning"; and the adjustment process compensating between the variation in amplitude and the frequency detuning in Figure 2: "theoretical drive amplitude  fine-tuned [...] performed as a function of the drive detuning"; the compensation is for each of the qubits, including the fourth tunable qubit); 
Regarding to claims 7 and 17, wherein  the qubit control signal being a radio frequency pulse having a fixed drive amplitude and a fixed frequency, see Figure 2(f)).
Regarding to claims 8 and 18, wherein, inherently,   the splitting being performed by a resistive power splitter, a reactive power splitter, or a multi-port coupler amounts to an arbitrary choice from a host of possible solutions, which is not accompanied by an unexpected technical advantage.
Regarding to claim 9, wherein, inherently,  the splitting being performed by a Wilkinson resistive power splitter, a Wye power splitter, or a Delta power splitter amounts to an arbitrary choice from a host of possible solutions, which is not accompanied by an unexpected technical advantage.
Regarding to claim 10, performing error correction for a surface code architecture by cyclically performing at least one of X-parity and Z-parity, see (page 7, left column, first paragraph: "error correction codes such as the surface code’).
Regarding to claim 11, wherein detuning the first resonator from the second resonator and moving a drive frequency of the qubit control signal to a frequency where a gate rate for the first qubit and the second tunable qubit is same as a gate rate for the third qubit and the tunable fourth qubit, (see reasoning for claim 20).
Regarding to claim 15, inherently, wherein a modification of x of at least one of the first or third resonators being operative to mitigate a disorder in a pulse amplitude of the qubit control signal.
Regarding to claim 19: a RF splitter configured to split a qubit control signal on the fixed single driveline, see (Figure 1(c, d) teach the control of the qubits via a radio frequency pulse which is necessarily split via a RF splitter).                                            

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842